Case: 21-60059      Document: 00515980710         Page: 1     Date Filed: 08/16/2021




               United States Court of Appeals
                    for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 16, 2021
                                  No. 21-60059                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   David Smith,

                                                            Plaintiff—Appellant,

                                       versus

   City of Beaumont; Wayne Penton,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:19-CV-140


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
           Having fully considered the parties’ briefing and the record on appeal,
   we conclude that the district court did not commit reversible error in granting
   summary judgment to the defendants. AFFIRMED. See 5th Cir. R.
   47.6.


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.